
	
		II
		110th CONGRESS
		1st Session
		S. 2201
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Coleman (for himself
			 and Mr. Martinez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the penalty-free use of retirement funds
		  for mortgage delinquency relief.
	
	
		1.Short titleThis Act may be cited as the
			 Home Ownership Mortgage Emergency
			 Act or the HOME
			 Act.
		2.Tax-favored
			 withdrawals from retirement plans for mortgage delinquency relief
			(a)In
			 GeneralSection 72(t) of the Internal Revenue Code of 1986 shall
			 not apply to any qualified mortgage delinquency relief distribution.
			(b)Aggregate
			 Dollar Limitation
				(1)In
			 generalFor purposes of this section, the aggregate amount of
			 distributions received by an individual which may be treated as qualified
			 mortgage delinquency relief distributions for any taxable year shall not exceed
			 the excess (if any) of—
					(A)$100,000,
			 over
					(B)the aggregate
			 amounts treated as qualified mortgage delinquency relief distributions received
			 by such individual for all prior taxable years.
					(2)Treatment of
			 plan distributionsIf a distribution to an individual would
			 (without regard to paragraph (1)) be a qualified mortgage delinquency relief
			 distribution, a plan shall not be treated as violating any requirement of the
			 Internal Revenue Code of 1986 merely because the plan treats such distribution
			 as a qualified mortgage delinquency relief distribution, unless the aggregate
			 amount of such distributions from all plans maintained by the employer (and any
			 member of any controlled group which includes the employer) to such individual
			 exceeds $100,000.
				(3)Controlled
			 groupFor purposes of paragraph (2), the term controlled
			 group means any group treated as a single employer under subsection (b),
			 (c), (m), or (o) of section 414 of such Code.
				(c)Amount
			 Distributed May Be Repaid
				(1)In
			 generalAny individual who receives a qualified mortgage
			 delinquency relief distribution may, at any time during the 3-year period
			 beginning on the day after the date on which such distribution was received,
			 make one or more contributions in an aggregate amount not to exceed the amount
			 of such distribution to an eligible retirement plan of which such individual is
			 a beneficiary and to which a rollover contribution of such distribution could
			 be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of
			 the Internal Revenue Code of 1986, as the case may be.
				(2)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 irasFor purposes of such Code, if a contribution is made
			 pursuant to paragraph (1) with respect to a qualified mortgage delinquency
			 relief distribution from an eligible retirement plan other than an individual
			 retirement plan, then the taxpayer shall, to the extent of the amount of the
			 contribution, be treated as having received the qualified mortgage delinquency
			 relief distribution in an eligible rollover distribution (as defined in section
			 402(c)(4) of such Code) and as having transferred the amount to the eligible
			 retirement plan in a direct trustee to trustee transfer within 60 days of the
			 distribution.
				(3)Treatment of
			 repayments for distributions from irasFor purposes of such Code,
			 if a contribution is made pursuant to paragraph (1) with respect to a qualified
			 mortgage delinquency relief distribution from an individual retirement plan (as
			 defined by section 7701(a)(37) of such Code), then, to the extent of the amount
			 of the contribution, the qualified mortgage delinquency relief distribution
			 shall be treated as a distribution described in section 408(d)(3) of such Code
			 and as having been transferred to the eligible retirement plan in a direct
			 trustee to trustee transfer within 60 days of the distribution.
				(d)DefinitionsFor
			 purposes of this section—
				(1)Qualified
			 mortgage delinquency relief distributionExcept as provided in
			 subsection (b), the term qualified mortgage delinquency relief
			 distribution means any distribution from an eligible retirement plan
			 made on or after the date of the enactment of this Act and before January 1,
			 2010, to an individual—
					(A)whose acquisition
			 indebtedness (as defined in section 163(h)(3)(B) of the Internal Revenue Code
			 of 1986, without regard to clause (ii) thereof) with respect to the principal
			 residence of the taxpayer is in delinquency for at least 60 days, and
					(B)whose adjusted
			 gross income (as defined in section 62 of the such Code) for the taxable year
			 of such distribution does not exceed $114,000 ($166,000 in the case of a joint
			 return under section 6013 of such Code).
					(2)Eligible
			 retirement planThe term eligible retirement plan
			 shall have the meaning given such term by section 402(c)(8)(B) of such
			 Code.
				(3)Principal
			 residenceThe term principal residence has the same
			 meaning as when used in section 121 of such Code.
				(e)Income
			 Inclusion Spread Over 3 Year Period for Qualified Mortgage Delinquency Relief
			 Distributions
				(1)In
			 generalIn the case of any qualified mortgage delinquency relief
			 distribution, unless the taxpayer elects not to have this subsection apply for
			 any taxable year, any amount required to be included in gross income for such
			 taxable year shall be so included ratably over the 3-taxable year period
			 beginning with such taxable year.
				(2)Special
			 ruleFor purposes of paragraph (1), rules similar to the rules of
			 subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986
			 shall apply.
				(f)Special
			 Rules
				(1)Exemption of
			 distributions from trustee to trustee transfer and withholding
			 rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of
			 the Internal Revenue Code of 1986, qualified mortgage delinquency relief
			 distributions shall not be treated as eligible rollover distributions.
				(2)Qualified
			 mortgage delinquency relief distributions treated as meeting plan distribution
			 requirementsFor purposes of such Code, a qualified mortgage
			 delinquency relief distribution shall be treated as meeting the requirements of
			 sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of
			 such Code.
				(g)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this subsection applies to any amendment to any plan
			 or annuity contract, such plan or contract shall be treated as being operated
			 in accordance with the terms of the plan during the period described in
			 paragraph (2)(B)(i).
				(2)Amendments to
			 which subsection applies
					(A)In
			 generalThis subsection shall apply to any amendment to any plan
			 or annuity contract which is made—
						(i)pursuant to any
			 amendment made by this section, or pursuant to any regulation issued by the
			 Secretary of the Treasury or the Secretary of Labor under this section,
			 and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2010, or such later date as the Secretary of the Treasury may prescribe.
						In the
			 case of a governmental plan (as defined in section 414(d) of the Internal
			 Revenue Code of 1986), clause (ii) shall be applied by substituting the date
			 which is 2 years after the date otherwise applied under clause (ii).(B)ConditionsThis
			 subsection shall not apply to any amendment unless—
						(i)during the
			 period—
							(I)beginning on the
			 date the legislative or regulatory amendment described in subparagraph (A)(i)
			 takes effect (or in the case of a plan or contract amendment not required by
			 such legislative or regulatory amendment, the effective date specified by the
			 plan), and
							(II)ending on the
			 date described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted),
							the plan or
			 contract is operated as if such plan or contract amendment were in effect;
			 and(ii)such plan or
			 contract amendment applies retroactively for such period.
						
